NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 10-1913
                                   _____________

                          UNITED STATES OF AMERICA

                                          v.

                                WILLIAM L. LUCAS,
                                also known as BILLY,

                                  William L. Lucas,
                                              Appellant
                                  _____________

                   On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                         (D.C. Crim. No. 1-99-cr-00030-003)
                   District Judge: Honorable Maurice B. Cohill, Jr.
                                   _____________

                       Submitted Under Third Circuit LAR 34.1
                                   May 12, 2011

            Before: SMITH, CHAGARES and VANASKIE, Circuit Judges

                           (Opinion Filed: August 3, 2011)

                                   _____________

                             OPINION OF THE COURT
                                 _____________

VANASKIE, Circuit Judge.

      William L. Lucas (“Lucas”) admitted to violating the terms of his supervised

release and was sentenced to twenty-four months‟ imprisonment to be served
consecutively to his existing state sentence. Lucas then appealed. His attorney has

moved to withdraw as counsel pursuant to Anders v. California, 386 U.S. 738 (1967).

For the reasons that follow, we will grant the motion and affirm the Judgment of the

District Court.

                                              I.

       As we write only for the parties, who are familiar with the facts and procedural

history of the case, we set forth only those facts necessary to our analysis.

       Lucas pleaded guilty to conspiracy to possess with intent to distribute cocaine base

in violation of 21 U.S.C. § 846 on January 26, 2000 and was sentenced to ninety-six

months in prison followed by five years of supervised release. Lucas served his term of

imprisonment and was released in July 2007. On August 5, 2008, while on supervised

release, Lucas was arrested by the City of Pittsburgh Police and charged with two counts

each of possession of a controlled substance and possession with intent to deliver. On

December 9, 2009, Lucas entered a negotiated guilty plea in the Court of Common Pleas

for Allegheny County to one count each of possession of a controlled substance and

possession with intent to deliver. He was sentenced to five to ten years‟ imprisonment

followed by ten years‟ probation.

       As a result of this conviction, the U.S. Probation Office filed a Petition for

Probation/Supervised Release Action on December 28, 2009, alleging a violation of his

supervised release. In his hearing on March 22, 2010, Lucas admitted to violating the

terms of supervised release by illegally possessing a controlled substance. Based on this

admission, the District Court found that he had violated his supervised release and further

                                              2
determined that Lucas‟s advisory guidelines range called for an imprisonment term

between twenty-four and thirty months.

       Lucas‟s counsel requested that the District Court impose no penalty or,

alternatively, impose a sentence to run concurrent with his state sentence. The District

Court disagreed with counsel‟s recommendation. It stated that it was bothered by the

similarity between the federal and state convictions and noted that a concurrent sentence

would amount to essentially no punishment for the violation of supervised release.

Accordingly, the District Court imposed a sentence of twenty-four months‟ imprisonment

to be served after the state sentence.

       Lucas filed a timely appeal, and appellate counsel was appointed for him. Lucas‟s

attorney has moved to withdraw and submitted an Anders brief.

                                            II.

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have

jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742.

       Anders sets forth “the general duties of a lawyer representing an indigent criminal

defendant on appeal when the lawyer seeks leave to withdraw from continued

representation on the grounds that there are no nonfrivolous issues to appeal.” United

States v. Marvin, 211 F.3d 778, 779 (3d Cir. 2000). We implement Anders through Local

Appellate Rule 109.2, which, in pertinent part, provides:

              Where, upon review of the district court record, counsel is
              persuaded that the appeal presents no issue of even arguable
              merit, counsel may file a motion to withdraw and supporting
              brief pursuant to Anders v. California, 386 U.S. 738 (1967),
              which must be served upon the appellant and the United

                                             3
              States. The United States must file a brief in response.
              Appellant may also file a brief in response pro se. . . . If the
              panel agrees that the appeal is without merit, it will grant
              counsel‟s Anders motion, and dispose of the appeal without
              appointing new counsel. If the panel finds arguable merit to
              the appeal, or that the Anders brief is inadequate to assist the
              court in its review, it will appoint substitute counsel, order
              supplemental briefing and restore the case to the calendar.

3d Cir. L.A.R. 109.2(a). To meet the requirements of Local Appellate Rule 109.2,

counsel must “satisfy the court that he or she has thoroughly scoured the record in search

of appealable issues,” and “explain why the issues are frivolous.” Marvin, 211 F.3d at

780. However, “[c]ounsel need not raise and reject every possible claim.” United States

v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). “[A]t a minimum, he or she must meet the

„conscientious examination‟ standard set forth in Anders.” Id. This Court, in turn, asks

“whether counsel adequately fulfilled” the requirements of Rule 109.2, and “whether an

independent review of the record presents any nonfrivolous issues.” Id.

       When an Anders brief is adequate, we limit our review to the portion of the record

that is highlighted in the brief. Id. at 301. When the Anders brief is not adequate, we

may undertake a more expansive review of the record. See id. (consulting portions of the

record identified by the pro se brief where Anders brief was inadequate). Regardless of

the adequacy of the Anders brief, we will grant counsel‟s motion to withdraw without

appointing new counsel if we determine that the appeal is patently frivolous. See United

States v. Coleman, 575 F.3d 316, 321-22 (3d Cir. 2009).

                                             A.




                                              4
       In his Anders brief, counsel raises only the issue of whether the District Court

imposed an unlawful sentence. In this case, counsel has fulfilled his obligation set forth

in Anders by explaining that the District Court‟s sentence was procedurally and

substantively reasonable, and that no nonfrivolous appealable issues remain. Lucas has

not submitted a brief on his own behalf. As a result, pursuant to Youla, we will limit our

review to the portion of the record addressed in counsel‟s Anders brief.

       In a sentencing appeal, we “review the sentence under an abuse-of-discretion

standard” to ensure

              that the district court committed no significant procedural
              error, such as failing to calculate (or improperly calculating)
              the guidelines range, treating the guidelines as mandatory,
              failing to consider the 18 U.S.C. § 3553(a) factors, selecting a
              sentence based on clearly erroneous facts, or failing to
              adequately explain the chosen sentence – including an
              explanation for any deviation from the guidelines range.

Gall v. United States, 552 U.S. 38, 51 (2007).

       The District Court committed no procedural errors in this case. The record

indicates the District Court properly calculated Lucas‟s advisory guidelines range as

twenty-four to thirty months‟ imprisonment, to be served consecutively with his state

sentence. The District Court also acknowledged the advisory nature of the guidelines,

measured all arguments presented by the parties, considered the relevant factors set forth

in 18 U.S.C. § 3553(a), and thoroughly explained why it chose Lucas‟s sentence.

       Having found no procedural errors, we turn to whether or not the sentence

imposed by the District Court was substantively reasonable. “[T]he appellate court

should consider the substantive reasonableness of the sentence imposed under an abuse-

                                             5
of-discretion standard” taking into account “the totality of the circumstances, including

the extent of any variance from the guidelines range.” Gall, 552 U.S. at 51. “If the

district court's sentence is procedurally sound, we will affirm it unless no reasonable

sentencing court would have imposed the same sentence on that particular defendant for

the reasons the district court provided.” United States v. Tomko, 562 F.3d 558, 568 (3d

Cir. 2009) (en banc). In the present matter, the District Court carefully considered the

circumstances of Lucas‟s case and arrived at a sentence at the low end of the guidelines

range. This was a reasonable sentence.

                                            III.

       In sum, we conclude that Lucas‟s appeal does not present any nonfrivolous issues,

as the District Court did not abuse its discretion in imposing Lucas‟s sentence.

Accordingly, we will grant counsel‟s motion to withdraw and affirm the Judgment of the

District Court.




                                             6